In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-1747V
                                                            Filed: September 28, 2018
                                                                  UNPUBLISHED

                                                                         
    LARRY NELSON,                                                        
                                                                                 Special Processing Unit (SPU);
                                           Petitioner,                           Ruling on Entitlement; Concession;
    v.                                                                           Table Injury; Influenza (Flu) Vaccine;
                                                                                 Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                                         Respondent.

                                                                         
Randall G. Knutson, Knutson & Casey Law Firm, Mankato, MN , for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On November 7, 2017, Larry Nelson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered from
Guillain-Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine he received
on September 20, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.
       On September 27, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “petitioner has satisfied the criteria set forth in
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                                            1 
 
Vaccine Injury Table (Table) and the Qualifications and Aids to Interpretation (QAI),
which afford petitioner a presumption of vaccine causation if the onset of GBS occurs
between three and forty-two days after a seasonal flu vaccination, and there is no
apparent alternative cause.” Id. at 6.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master
 




                                           2